 

Exhibit 10.2

 

 EXECUTIVE CHANGE OF CONTROL AND SEVERANCE AGREEMENT

 

(this “Agreement”)

B E T W E E N:

TearLab Corporation, a corporation incorporated under the laws of the State of
Delaware

 

(the “Corporation”)

 

- and -

 

_________________, an individual residing in the City/Town of [Toronto], in the
Province of Ontario

 

(the “Executive”)

 

 

WHEREAS the Executive is currently employed with the Corporation in an executive
capacity and has extensive access to the customers, suppliers, distribution
processes and other unique and valuable confidential information and trade
secrets of the Corporation;

 

AND WHEREAS the Corporation and the Executive desire to enter into a written
agreement to provide the Executive with severance protection for certain
terminations of employment following a Change of Control because the Corporation
recognizes that, without such protection, such a termination can cause the
Employee to consider alternative employment and service opportunities;

 

NOW THEREFORE in consideration of the above, the mutual covenants and agreements
contained in this Agreement, and other good and valuable consideration, the
sufficiency of which is hereby acknowledged, the Corporation and the Executive
agree as follows.

 



1.

Interpretation



 



1.1

Headings, Sections and Plural. The inclusion of headings in this Agreement is
for convenience of reference only and shall not affect its construction or
interpretation. In this Agreement, references to a “Section” or to “Sections”
are references to a section or sections in this Agreement, unless expressly
stated otherwise. Throughout this Agreement, whenever required by context, words
importing the singular include the plural and vice versa.



 



1.2

Recitals. The recitals set out above are true and correct and form part of this
Agreement.



 



1.3

Deductions, Withholdings and Taxes. The payments to the Executive set out in
this Agreement are subject to applicable deductions, withholdings and taxes.



 



2.

Termination



 



2.1

Termination by the Executive; Termination by the Corporation for Cause. The
Executive may terminate his employment with the Corporation at any time for any
reason. The Corporation may terminate the Executive’s employment at any time for
cause, with or without prior notice. On the termination of the Executive’s
employment due to a voluntary resignation, for cause or on the death or
disability of the Executive, the Corporation will, in full satisfaction of its
obligations to the Executive:



 

 
 

--------------------------------------------------------------------------------

 

 

Page 2 of 9

 

 



 

(a)

pay the Executive’s base salary and vacation pay accrued until the date his
employment ceases; and



 



 

(b)

reimburse the outstanding expenses properly incurred by the Executive until the
date his employment ceases.



 



2.2

Termination by the Corporation without Cause. In addition to the accrued
obligations payable under Section 2.1, but not in addition to the payments under
Section 2.3, on the termination of the Executive’s employment by the Corporation
(or its successor) without cause, then subject to the terms and conditions of
Exhibit A hereof, the Corporation will, in full satisfaction of its obligations
to the Executive:



 



 

(a)

pay on-going payments for twelve (12) months equivalent to twelve (12) months of
the Executive’s annual base salary in effect at the time of the termination, in
accordance with the Corporation’s payroll practices; and



 



 

(b)

continue its contributions to the group insured benefit plans for twelve (12)
months from the date the Executive’s employment ceases. If the Corporation is
unable for any reason to continue its contributions to the benefit plans as set
out in this Agreement, it will pay the Executive an amount equal to the
Corporation’s required contributions to such benefit plans on behalf of the
Executive for such period.



 



2.3

Termination by the Corporation without Cause or Resignation following a Change
of Control. In addition to the accrued obligations payable under Section 2.1,
but not in addition to the payments under Section 2.2, if a termination of the
Executive’s employment by the Corporation (or its successor) without cause
(other than for death or disability) or a resignation of employment by the
Executive for Good Reason, in either case, within twelve (12) months following a
Change of Control of the Corporation, then subject to the terms and conditions
of Exhibit A hereof, the Corporation will, in full satisfaction of its
obligations to the Executive:



 



 

(a)

pay on-going payments for twenty-four (24) months equivalent to twenty-four (24)
months of the Executive’s annual base salary in effect at the time of the
termination, in accordance with the Corporation’s payroll practices; and



 



 

(b)

continue its contributions to the group insured benefit plans for eighteen (18)
months from the date the Executive’s employment ceases. If the Corporation is
unable for any reason to continue its contributions to the benefit plans as set
out in this Agreement, it will pay the Executive an amount equal to the
Corporation’s required contributions to such benefit plans on behalf of the
Executive for such period.



 



2.4

Change of Control. In this Agreement, “Change of Control” means:



 



 

(a)

any transaction or series of transactions, whether by way of consolidation,
amalgamation or merger of the Corporation, with or into any other person, other
than an affiliate of the Corporation as defined in the Ontario Business
Corporations Act as amended (an “Affiliate”);



 



 

(b)

any transfer, conveyance, sale, lease, exchange or otherwise of all or
substantially all of the assets of the Corporation, to any other person, other
than an Affiliate;



 



 

(c)

more than fifty percent (50%) of the directors of the Corporation in office (i)
were not directors of the Corporation on the same day in the immediately
preceding calendar year and (ii) were not proposed by the directors of the
Corporation existing prior to their appointment or election;



 

 
 

--------------------------------------------------------------------------------

 

 

Page 3 of 9

 

 



 

(d)

the lawful acquisition, directly or indirectly and by any means whatsoever, by
any person, or by a group of persons acting jointly or in concert, of that
number of voting shares of the Corporation, which is forty percent (40%) or more
of the total voting shares issued and outstanding immediately after such
acquisition, unless another person or group of persons has previously lawfully
acquired and continues to hold a number of voting units which represents a
greater percentage than the first-mentioned person or group of persons; or



 



 

(e)

the directors of the Corporation by resolution deem that a Change in Control has
occurred or is about to occur.



 



2.5

Good Reason. In this Agreement, “Good Reason” means the occurrence of one or
more of the following events effected without the Executive’s prior consent: (i)
the assignment to the Executive of any duties or the reduction of Executive’s
duties, either of which results in a material diminution in Executive’s duties
or responsibilities with the Corporation; or (ii) a material reduction by the
Corporation in the base compensation of the Executive. The Executive will not
resign for Good Reason without first providing the Corporation with written
notice of the acts or omissions constituting the grounds for “Good Reason”
within ninety (90) days of the initial existence of the grounds for “Good
Reason” and a reasonable cure period of not less than thirty (30) days following
the date of such notice.



 



2.6

Compliance with Laws. The Executive’s entitlements under this Section are
provided in full satisfaction of the Executive’s entitlements to notice of
termination, pay in lieu of notice, and severance pay, if any, under the
applicable employment standards laws, under this Agreement, under civil law, at
common law or otherwise.



 



3.

Confidential Information and Return of Property



 



3.1

Confidentiality Obligation. The Executive covenants and agrees that he shall
not, at any time during his employment with the Corporation or any time
thereafter, without the prior written consent of the Corporation, directly or
indirectly, communicate, reveal or disclose, in any manner, to anyone, or use
for any purpose other than in carrying out his duties under this Agreement in
furtherance of the Corporation’s business interests, any confidential or
proprietary information concerning, or learned as a result of his employment
with, the Corporation or its predecessors, successors, affiliates or related
companies including, without limitation, information concerning their assets,
businesses, affairs, pricing, costs, technical information, financial
information, plans or opportunities, manufacturing, processes, sales and
distribution, marketing, research and development, customers, suppliers or
employees.



 



3.2

Return of Property. Upon ceasing to be employed by the Corporation or upon
request of the Corporation at any time, the Executive shall return to the
Corporation all property belonging to the Corporation or its predecessors,
successors, affiliates or related companies including, without limitation, all
documents in any format whatsoever including electronic format, that is in his
possession or control, and the Executive agrees not to retain any copies of such
property in any format whatsoever including electronic format.



 

 
 

--------------------------------------------------------------------------------

 

 

Page 4 of 9

 

 



4.

Non-Competition and Non-Solicitation Obligations



 



4.1

Non-Competition. Subject to Section 4.2, the Executive covenants and agrees
that, while employed with the Corporation and for a period of twenty-four (24)
months thereafter, the Executive shall not, anywhere in North America, directly
or indirectly, in any manner whatsoever, including either individually, or in
partnership, jointly or in conjunction with any other person, or as employee,
principal, agent, trustee, consultant, contractor, director, officer,
shareholder, investor, lender or otherwise:



 



 

(a)

carry on or be engaged in an undertaking that competes with the business of the
Corporation (or any material part thereof) as conducted at the time of the
cessation of the Executive’s employment or during the six (6) month period prior
to such date or contemplated to be carried on in its most recent annual business
plan;



 



 

(b)

have any financial or other interest, including an interest by way of royalty or
other compensation arrangements, in or in respect of an undertaking that
competes with the business of the Corporation (or any material part thereof) as
conducted at the time of the cessation of the Executive’s employment or during
the six (6) month period prior to such date or contemplated to be carried on in
its most recent annual business plan; or



 



 

(c)

advise, manage, lend money to, or guarantee the debts or obligations of, or
permit his name to be used by, an undertaking that competes with the business of
the Corporation (or any material part thereof) as conducted at the time of the
cessation of the Executive’s employment or during the six (6) month period prior
to such date or contemplated to be carried on in its most recent annual business
plan.



 



4.2

Public Companies. Notwithstanding Section 4.1, nothing in this Agreement
prevents the Executive from owning not more than five percent (5%) of the issued
shares of a corporation or the units of any publicly traded entity, the shares
or units of which are listed on a recognized stock exchange or traded in the
over-the-counter market.



 



4.3

Non-Solicitation of Customers and Suppliers. The Executive covenants and agrees
that, while employed with the Corporation and for a period of twenty-four (24)
months thereafter, the Executive shall not, in any manner, directly or
indirectly, by any means, in any capacity, in order to direct away from the
Corporation, approach, solicit or contact, any customers or suppliers of the
Corporation who has actively done business with the Corporation in the preceding
two (2) years, or any prospective customer or supplier that the Corporation
approached, solicited or contacted in the preceding two (2) years, who are
located anywhere in North America or any other location where the Corporation is
then conducting or contemplating the conduct of the business of the Corporation,
or attempt to do any of the foregoing, in order to offer or obtain services or
products that compete with the business of the Corporation (or any material part
thereof) as conducted at the time of the cessation of the Executive’s employment
or during the six (6) month period prior to such date or contemplated to be
carried on in its most recent annual business plan.



 



4.4

Non-Solicitation of Employees. The Executive covenants and agrees that, while
employed with the Corporation and for a period of twenty-four (24) months
thereafter, the Executive shall not induce or solicit, or attempt to induce or
solicit, or assist any person to induce or solicit, any employee, contractor or
advisor of the Corporation, or assist or encourage any employee, contractor or
advisor of the Corporation, to accept employment or engagement elsewhere that
competes with the business of the Corporation (or any material part thereof) as
conducted at the time of the cessation of the Executive’s employment or any
other business conducted by the Corporation during the six (6) month period
prior to such date or contemplated to be carried on in its most recent annual
business plan.



 

 
 

--------------------------------------------------------------------------------

 

 

Page 5 of 9

 

 



5.

Proprietary and Moral Rights



 



5.1

Proprietary Rights. The Executive recognizes the Corporation’s proprietary
rights in the tangible and intangible property of the Corporation and
acknowledges that Executive has not obtained or acquired and shall not obtain or
acquire any rights, title or interest, in any of the property of the Corporation
or its predecessors, successors, affiliates or related companies including,
without limitation, any writing, communications, manuals, documents,
instruments, contracts, agreements, files, literature, data, technical
information, know-how, secrets, formulas, products, methods, procedures,
processes, devices, apparatuses, trademarks, trade names, trade styles, service
marks, logos, copyrights, patents, inventions, discoveries, whether or not
protected by patent or copyright, which the Executive may have conceived or
made, or may conceive or make, either alone or in conjunction with others, and
related to the business of the Corporation or its predecessors, successors,
affiliates or related companies (collectively, the “Materials”). The Executive
agrees that during his employment with the Corporation and any time afterwards
all Materials shall be the sole and exclusive property of the Corporation.



 



5.2

Waiver of Moral Rights. The Executive irrevocably waives to the greatest extent
permitted by law, for the benefit of and in favour of the Corporation, all the
Executive's moral rights whatsoever in the Materials including, without
limitation, any right to the integrity of any Materials, any right to be
associated with any Materials and any right to restrict or prevent the
modification or use of any Materials in any way whatsoever. The Executive
irrevocably transfers to the Corporation all rights to restrict any violations
of moral rights in any of the Materials including, without limitation, any
distortion, mutilation or other modification.



 



5.3

Assignment of Rights. If the Executive has acquired or does acquire, however,
any right, title or interest in any of the Materials or in any intellectual
property rights relating to the Materials, the Executive irrevocably assigns all
such right, title and interest throughout the world exclusively to the
Corporation including, without limitation, any renewals, extensions or
reversions relating thereto and any right to bring an action or to collect
compensation for past infringements.



 



5.4

Registrations. The Corporation will have the exclusive right to obtain copyright
registrations, letters patent, industrial design registrations, trade-mark
registrations or any other protection in respect of the Materials and the
intellectual property rights relating to the Materials anywhere in the world. At
the expense and request of the Corporation, the Executive shall, both during and
after the Executive's employment with the Corporation, execute all documents and
do all other acts necessary in order to enable the Corporation to protect its
rights in any of the Materials and the intellectual property rights relating to
the Materials.



 



6.

Consideration and Remedies



 



6.1

Consideration. The Executive acknowledges that he has and will receive good and
valuable consideration including, without limitation, the consideration set out
in this Agreement in exchange for his compliance with his obligations in
Sections , and , and that the Corporation would not have provided the Executive
such consideration without the Executive’s commitment to such obligations.



 



6.2

Defences. The Executive agrees that all restrictions in Sections , and are
necessary and fundamental to the protection of the business carried on by the
Corporation and that all such restrictions are reasonable and valid, and the
Executive waives all defences of the Executive to the strict enforcement thereof
by the Corporation.



 

 
 

--------------------------------------------------------------------------------

 

 

Page 6 of 9

 

 



6.3

Injunctive Relief. The Executive acknowledges that a breach by the Executive of
any of his obligations in Sections , and will result in the Corporation
suffering irreparable harm, which cannot be calculated or fully or adequately
compensated by recovery of damages alone. Accordingly, the Executive agrees that
the Corporation shall be entitled to interim and permanent injunctive relief
without proof of actual damages, specific performance and other equitable
remedies, in addition to any other relief to which the Corporation may become
entitled.



 



7.

Obligations Not Exhaustive



 



7.1

Fiduciary. The Executive acknowledges that the obligations contained in
Sections , and are in addition to any obligations that the Executive may now or
hereafter owe to the Corporation, at law, in equity or otherwise. Nothing
contained in this Agreement is a waiver, release or reduction of any fiduciary
obligations that the Executive owes to the Corporation.



 



8.

General



 



8.1

Survival. Sections 3, 4, 5 and 6 and this Section survive the termination of
this Agreement and the Executive's employment for any reason whatsoever.



 



8.2

Severability. If any provision of this Agreement is declared void or
unenforceable, such provision shall be deemed severed from this Agreement to the
extent of the particular circumstances giving rise to such declaration, and such
provision as it applies to other persons and circumstances and the remaining
terms and conditions of this Agreement shall remain in full force and effect.



 



8.3

Entire Agreement. This Agreement constitutes the entire agreement between the
Corporation and the Executive on the subject-matter herein and it supersedes all
prior agreements and understandings, whether written or oral. There are no
representations, warranties or collateral agreements on the subject-matter
herein that exist outside of this Agreement.



 



8.4

Amendments. This Agreement may only be amended by written agreement executed by
the Corporation and the Executive. However, changes to the Executive's position,
duties, vacation, benefits and compensation, over the course of time, do not
affect the validity or enforceability of Sections 2, 3, 4 and 5.



 



8.5

Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with the laws of the Province of Ontario and the laws
of Canada applicable therein. The Corporation and the Executive each irrevocably
attorns to the exclusive jurisdiction of the courts of Ontario and the courts of
Ontario shall have the sole and exclusive jurisdiction to entertain any action
arising under this Agreement.



 



8.6

Assignment. The Corporation may assign this Agreement, and it enures to the
benefit of the Corporation, its successors or assigns.



 



8.7

Independent Legal Advice. The Executive acknowledges that he has been encouraged
to obtain independent legal regarding the execution of this Agreement, and that
he has either obtained such advice or voluntarily chosen not to do so, and
hereby waives any objections or claims he may make resulting from any failure on
his part to obtain such advice.



 

 

 
 

--------------------------------------------------------------------------------

 

 

Page 7 of 9

 

 



8.8

Currency. All dollar amounts referred to in this Agreement are in lawful money
of Canada, unless expressly stated otherwise.



 



8.9

Waiver. No waiver of any of the provisions of this Agreement shall be effective
or binding, unless made in writing and signed by the party purporting to give
the same. No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provisions, whether or not similar,
nor shall such waiver constitute a continuing waiver, unless expressly stated
otherwise.



 

 

[The remainder of this page is intentionally left blank.]

 

* * * * *

 

 
 

--------------------------------------------------------------------------------

 

 

Page 8 of 9

 

 

IN WITNESS WHEREOF this executive employment agreement has been executed by the
Corporation and the Executive on the dates below.

 



TEARLAB CORPORATION By: Title: Date:

SIGNED, SEALED AND DELIVERED in

the presence of:

 

 

)

)

)

)

 

Witness Signature

) )

[Executive]

 

)

 

Witness Print Name

)

Date



 

 

 
 

--------------------------------------------------------------------------------

 

 

Page 9 of 9

 

 

EXHIBIT A

 

To the extent any severance benefits will be made under the Agreement, they will
be delayed as necessary pursuant to the Release requirement described below.

 

Release Requirement

The receipt of any severance pay and benefits under the Agreement is subject to
the Executive signing and not revoking a standard release of claims with the
Corporation (the “Release”) and provided that the Release becomes effective and
irrevocable within sixty (60) days following the Executive’s termination of
employment (such deadline, the “Release Deadline”). If the Release does not
become effective and irrevocable by the Release Deadline, Executive will forfeit
any rights to severance benefits under this Agreement.

 

Severance pay and benefits under the Agreement will commence or be paid, as
applicable, on the sixtieth (60th) day following the date of the Executive’s
termination of employment, or, if later, such time as required by the paragraphs
below. Except as required by the paragraphs below, any lump sum or installment
payments that would have been made to the Executive during the sixty (60) day
period immediately following the Executive’s termination of employment but for
the preceding sentence will be paid on the first payroll period following the
sixtieth (60th) day following the Executive’s termination of employment and the
remaining payments will be made as provided in this Agreement.

 